      Case 3:12-cr-00177-MHT-SRW Document 91 Filed 08/04/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA              )
                                      )      CRIMINAL ACTION NO.
       v.                             )         3:12cr177-MHT
                                      )              (WO)
CHARLES GREGORY DUNN                  )


                                    ORDER

      Based    on    representations        made      on   the    record     on

August 4, 2020, it is ORDERED that:

      (1) On the first Monday in February of 2025 and

2030, and on each fifth year thereafter, the Probation

Department is to file a report as to whether defendant

Charles      Gregory       Dunn’s    lifetime      term    of    supervised

release should be terminated.

      (2) By September 11, 2020, defense counsel is to

arrange      for    a   thorough      mental-health        evaluation        of

defendant Dunn and for that evaluation to be filed with

the    court       under    seal.      Defendant       Dunn      may   use    a

computer      or    telephone       connected    to    the      internet     as

necessary for the evaluation.                   After receipt of the

evaluation, the court will determine what further steps
   Case 3:12-cr-00177-MHT-SRW Document 91 Filed 08/04/20 Page 2 of 2




to take with regard to defendant Dunn’s mental health,

including counseling.

       (3)   Defendant     Dunn    is   to    have      access   to    the

internet     and   cable    as    permitted       by    his   supervising

probation officer.

       (4) When it is no longer necessary for defendant

Dunn    to   self-isolate        because     of   the    pandemic,     his

supervising probation officer shall make arrangements,

to the extent reasonably possible, for him to stay busy

during the day despite his disabilities.

       (5) The court assumes that defendant Dunn has no

objection to these modifications of his conditions of

supervised release. However, if he does, he must notify

the court within seven days of the date of this order.

       DONE, this the 4th day of August, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
